DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.
AIA  Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 12/23/2020, have been fully considered.  As noted by Applicant, “[c]laims 31, 32 and 39 have been allowed” (Applicant Arguments, Page 9).  Applicant, however, submitted an Amendment after Notice of Allowance to correct “certain obvious and inadvertent typographical errors” as well as “add dependent claims to recite particular embodiments” (Applicant Arguments, Page 9).  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 31-32, 39 and 44-98 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claims 31 and 39, drafted independently, are drawn to methods of controlling microbial infection on plants or plant propagation materials (claim 31 (more specifically, Juglandaceae such as walnuts and pecans, etc (claim 92)) or the growth/reproduction of microbes on a material in need thereof (claim 39), the methods comprising treating said plant/material with Crystalline Forma A of 5-chlorobenzo[c][1,2]oxaboral-1(3H)-ol having a specified XRPD pattern, more specifically wherein the microbial infection is:
(A) 	FUNGAL (claims 47 and 66), even more specifically a True Fungal infection or a fungal-like infection (claims 48 and 67), for example caused by Ascomycota, Basidiomycota, Cercozoa, Chyrtidiomycota, Deuteromycota, and so on (claims 49 and 68), including Ascomycota further characterized as Pzizomycotina, Saccharomycotina, and so on (claims 51 and 70), Basidiomycota further characterized as Pucciniomycotina, Ustilaginomycotina, and so on (claims 53 and 72), Cercozoa further characterized as Endomyxa, Phytomyxea, and so on (claims 55 and 74); or 
(B)	BACTERIAL (claims 85-86)
At the outset, it is noted that the response did not point out where support for claims 31-32, 39 and 44-98 could be found in the originally filed disclosure.  Although the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims, when filing an amendment an applicant should show support in the original disclosure for new or amended claims.  See MPEP 
In the instant case, the Specification generically discusses methods of controlling microbial infection on plants or plant propagation materials, as well as controlling the growth/reproduction of microbes on a material in need thereof.  Furthermore, the Specification identifies the treatment of true fungal and fungal-like infections, as well as Alternia, Aspergillus, Bipolaris, Blumeria, and so (as recited by claims 64-65).  However, the Specification does not disclose the control of many of the instantly claimed fungal infections “caused by an organism characterized as Ascomycota, Basidiomycota, Cercozoa, Chyrtidiomycota, Deuteromycota…” and so on  as recited by claims 49 and 68.  For example, written support is lacking for the control of fungal infections “caused by an organism characterized as…  Cercozoa” such as Endomyxa, Phytomyxea, and so on.  Furthermore, written support is lacking for some of the claimed plants and plant propagation materials such as walnuts and pecans.
As such, instant claims 31-32, 39 and 44-98 now recite limitations, which were not clearly disclosed in the Specification as filed, and now change the scope of the instant disclosure as filed.  Such limitations recited in the amended claims, which did not appear in the Specification, as filed, introduce new concepts and violate the description requirement of 35 U.S.C 112(a).  Applicant is required to provide sufficient written support for the limitations recited in claims 31-32, 39 and 44-98 in the Specification or claims, as-filed, or remove these limitations from the claims in response to this Office Action.
Furthermore, the MPEP §2163 states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  In the case of claims directed to a broad genus, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998) – discussing chemical entities – which notes that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, “not a mere wish or plan for obtaining the claimed chemical invention.”  While the court recognizes that, “generic formulae usually indicate with specificity what the generic claims encompass” (Id.), it is also recognized that for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim and/or the genus must be sufficiently detailed to show that applicant was in possession of the claimed invention as a whole (see Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555 (Fed. Cir. 1991)).  If a genus has substantial variance, the disclosure must present a sufficient number of representative species that encompass the genus in order to adequately describe the genus (i.e., the disclosure must describe a sufficient variety of species to reflect the variation within that genus).  See MPEP § 2163.  Otherwise, as stated by the court in Ariad Pharmaceuticals, Inc., v. Eli Lilly and Company (Fed. Cir. 2010), “a generic claim may define the boundaries of a vast genus… and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented species sufficient to support a claim to a genus.”
In the instant case, it is evident that the genus of microbial infections and microbes to be controlled according to the instantly claimed methods have substantial variance.  Indeed, the genus is virtually without limit, embracing “any microscopic organism that is harmful to the entity to which a contemplated compound of composition containing such is administered… [including] fungi, bacteria, and viruses” (Specification, Paragraph 0099).  Furthermore, this is not limited to plants and plant propagation materials (including “fruits, tubers, bulbs, grains…” (Paragraph any material without limitation.  Yet, the Specification does not describe even a single example of the instantly claimed compound being used to control the growth of any microbe on any material. 
While the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number of species to adequately describe a broad generic.  For example, in In re Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d 1008 (Fed. Cir. 1989).  In the instant case, it is similarly determined that instant Specification, which fails to disclose the control of even a single microbe on a single material, does not adequately describe a subgenus embracing the control of any and all microbes on any and all materials.  That is, the Specification does not disclose a sufficient variety of species to reflect the extreme variance in the genus.  
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. 
In view of all of the foregoing, claims 31-32, 39 and 44-98 are rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611